Exhibit 10.1




PURCHASE AGREEMENT
This PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
December 17, 2019 by and between Investors Bancorp, Inc., a Delaware corporation
(the “Company”), and Blue Harbour Group, L.P., a Delaware limited partnership
(“Blue Harbour”).
WHEREAS, as of the date hereof, funds managed by Blue Harbour (collectively, the
“Funds”) beneficially own 27,318,628 shares of the issued and outstanding common
stock of the Company, par value $0.01 per share (the “Common Stock”), which
represents approximately 9.94% of the issued and outstanding shares of Common
Stock of the Company (the “Company Shares”);
WHEREAS, Blue Harbour desires to sell, and to cause the Funds to sell, and the
Company desires to purchase, free and clear of any and all Liens, all of the
Company Shares beneficially owned by Blue Harbour and the Funds; and
WHEREAS, the Company and Blue Harbour have determined to come to an agreement
with respect to the Company Shares on the terms and conditions set forth in this
Agreement;
NOW, THEREFORE, in consideration of the foregoing premises and the covenants,
agreements and representations and warranties contained herein, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
PURCHASE AND SALE; CLOSING
Section 1.1    Purchase and Sale. On the date of Closing Date (as hereinafter
defined), upon the terms and subject to the conditions of this Agreement, Blue
Harbour agrees to cause the Funds to sell, convey, assign, transfer and deliver
to the Company, and the Company agrees to purchase from the Funds, the Company
Shares, representing all of the Company Shares beneficially owned by Blue
Harbour and the Funds, free and clear of any and all mortgages, pledges,
encumbrances, liens, security interests, options, charges, claims, deeds of
trust, deeds to secure debt, title retention agreements, rights of first refusal
or offer, limitations on voting rights, proxies, voting agreements, limitations
on transfer or other agreements or claims of any kind or nature whatsoever
(collectively, “Liens”).
Section 1.2    Purchase Price. Upon the terms and subject to the conditions of
this Agreement, in consideration of the sale, conveyance, assignment, transfer
and delivery to the Company of the Company Shares, the Company shall, on the
Closing Date, pay to Blue Harbour $335,661,250.37, without interest (the
“Purchase Price”), representing a price per share of $12.2869 for each of the
Company Shares purchased by the Company under this Agreement.
Section 1.3    Closing Matters.
(a)    Closing.
(i)
The closing of the purchase and sale of the Company Shares (the

“Closing”) pursuant to the terms of this Agreement shall occur on December 18,
2019 (the “Closing Date”).
(ii)The Closing and the obligations of the Company and Blue Harbour under
Section 1.1 and Section 1.2, as applicable, shall be conditioned on the
satisfaction or written waiver of the following conditions (collectively, the
“Closing Conditions”): (A) no injunction or other order, judgment, law,
regulation, decree or ruling or other legal restraint or prohibition shall have
been issued, enacted or promulgated by a court or other governmental or
regulatory authority of competent jurisdiction that would have the effect of
prohibiting or preventing the consummation of the transactions contemplated
hereunder; (B) the representations and warranties of the other party set forth
in this Agreement shall be









--------------------------------------------------------------------------------

Exhibit 10.1


true and correct as of the date of this Agreement and as of the Closing Date;
and (C) timely performance by the other party in all material respects of all of
its obligations under this Agreement required to be performed prior to or at the
Closing.


(b)
Closing Deliveries.

(i)On the Closing Date, in accordance with Section 1.2, the Company shall
deliver or cause to be delivered to Blue Harbour an amount equal to the Purchase
Price by wire transfer of immediately available funds to one or more accounts as
Blue Harbour shall designate in writing on or prior to the Closing Date.
(ii)On the Closing Date, Blue Harbour shall (A) deliver or cause to be delivered
to the Company the certificates, if any, representing the Company Shares, duly
and validly endorsed or accompanied by stock powers duly and validly executed,
or (B) in lieu of any such certificates, Blue Harbour may arrange for an
appropriate electronic transfer (including through Deposit and Withdrawal at
Custodian (“DWAC”)) of the Company Shares to one or more accounts designated by
the Company, in the case of each of (A) and (B), sufficient to convey to the
Company good, valid and marketable title in and to the Company Shares, free and
clear of any and all Liens.
Section 1.4. Resignation as Director. Concurrently with the execution of this
Agreement, Blue Harbour has delivered the written resignation letter of Peter H.
Carlin as a director of the Company and its wholly owned subsidiary, Investors
Bank (the “Bank”), and any subsidiary or affiliate of the Company or the Bank,
which resignation is conditioned on the occurrence of the Closing.
ARTICLE II
COVENANTS
Section 2.1    Public Announcement; Public Filings.
(a)Following the execution of this Agreement, the Company shall issue a press
release (the “Press Release”) in the form attached hereto as Exhibit A. Prior to
the issuance of the Press Release, neither the Company nor Blue Harbour (or its
Affiliates or Representatives) shall issue any press release or public
announcement regarding this Agreement or take any action that would require
public disclosure thereof without the prior written consent of the other party.
(b)No later than four (4) Business Days following the date of this Agreement,
the Company shall file with the SEC a Current Report on Form 8-K reporting its
entry into this Agreement, disclosing applicable items to conform to its
obligations hereunder and appending this Agreement as an exhibit thereto (the
“Form 8-K”). The Form 8-K shall be consistent with the terms of this Agreement
and the Press Release. The Company shall provide Blue Harbour and its
Representatives with a reasonable opportunity to review and comment on the Form
8-K prior to the filing with the SEC and consider in good faith any comments of
Blue Harbour and its Representatives.
(c)No later than two (2) Business Days following the date of this Agreement,
Blue Harbour shall file with the SEC an amendment to its Schedule 13D in
compliance with Section 13 of the Exchange Act reporting its entry into this
Agreement, disclosing applicable items to conform to its obligations hereunder
and including the terms of this Agreement and including this Agreement as an
exhibit thereto (the “Schedule 13D Amendment”). The Schedule 13D Amendment shall
be consistent with the terms of this Agreement and the Press Release. Blue
Harbour shall provide the Company and its Representatives with a reasonable
opportunity to review the Schedule 13D Amendment prior to it being filed with
the SEC and consider in good faith any comments of the Company and its
Representatives.





--------------------------------------------------------------------------------

Exhibit 10.1




ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BLUE HARBOUR
Blue Harbour makes the following representations and warranties to the Company:
Section 3. I    Existence; Authority. It is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, and has
all requisite competence, power and authority to execute and deliver this
Agreement to which such member is or will be a party, to perform its or his
obligations hereunder and to consummate the transactions contemplated hereby and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement to which such member is or will be a party.
Section 3.2    Enforceability. This Agreement has been duly and validly executed
and delivered by Blue Harbour and, assuming due and valid authorization,
execution and delivery by the Company, this Agreement constitutes a legal, valid
and binding agreement of each member of Blue Harbour, enforceable in accordance
with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally (including, without limitation, fraudulent
conveyance laws) and by general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
Section 3.3    Ownership. Blue Harbour (and/or the Funds), is the sole
beneficial owner of the Company Shares, free and clear of any and all Liens
other than general pledge agreements that may be applicable in connection with
prime brokerage or similar arrangements entered into by it, which shall not
restrict obligations of Blue Harbour under this Agreement, including, but not
limited to, selling the Company Shares to the Company (or causing the Funds to
sell the Company Shares) in accordance with this Agreement. Blue Harbour (and/or
the Funds) has full power and authority to transfer full legal ownership of
Company Shares to the Company, and is not required to obtain the approval of any
person or governmental or regulatory authority or organization to effect the
sale of the Company Shares. Other than the Company Shares, neither Blue Harbour
nor the Funds beneficially owns any shares of common stock of the Company.
Section 3.4    Good Title Conveyed. The stock certificates and stock powers, if
any, executed and delivered by, or DWAC transfer in lieu of such stock
certificates made by, or caused to be made by, Blue Harbour at the Closing will
be valid and binding obligations of Blue Harbour (and/ or the Funds),
enforceable in accordance with their respective terms, and vest in the Company
good, valid and marketable title to all the Company Shares, free and clear of
any and all Liens.
Section 3.5    No Conflict. The execution and delivery, and the performance by,
Blue Harbour of its obligations hereunder and compliance by Blue Harbour with
all of the provisions hereof and the consummation of the transactions described
herein (a) shall not conflict with, or result in a breach or violation of, or
default under, any contract to which any Blue Harbour or any of its Affiliates
is a party,
(b)
shall not result in any violation or breach of any provision of its
organizational documents, and

(c) shall not conflict with or result in any violation of any law applicable to
it or any Affiliate, except with respect to each of (a) and (c), such conflicts,
breaches, violations or defaults as would not reasonably be expected to
materially and adversely affect the ability of Blue Harbour to perform its or
his obligations under this Agreement.
Section 3.6    Absence of Litigation. As of the date hereof, there is no suit,
action, investigation or proceeding pending or, to the knowledge of Blue
Harbour, threatened against it that could impair the ability of Blue Harbour to
perform its or his obligations hereunder or to consummate the transactions
contemplated hereby to which it or he is a party, except with respect to such
suits, actions, investigations or proceedings as would not reasonably be
expected to materially and adversely affect the ability of Blue Harbor to
perform its or his obligations under this Agreement.







--------------------------------------------------------------------------------

Exhibit 10.1


Section 3.7    Consents and Approvals. No consent, approval, order,
authorization, registration or qualification of or with any governmental or
regulatory authority or organization having jurisdiction over Blue Harbour is
required in connection with the execution, delivery and performance by it of
this Agreement or the consummation of any transactions contemplated hereby to
which it is a party.
Section 3.8    Other Acknowledgments. Blue Harbour (1) is a sophisticated person
familiar with transactions similar to those contemplated by this Agreement, (2)
has adequate information concerning the business and financial condition of the
Company to make an informed decision regarding the sale of the Company Shares
hereunder and (3) has independently and without reliance upon the Company, and
based on such information and the advice of such advisors as it has deemed
appropriate, made its own analysis and decision to enter into this Agreement.
Blue Harbour has asked questions of the Company and has made a full evaluation
of the risks and merits of the repurchase transaction that is the subject of
this Agreement. Blue Harbour hereby waives any right to additional consideration
with respect to the Company Shares, and acknowledges that none of the Company or
its Affiliates or agents is acting as a fiduciary or financial or investment
adviser to it, and has not given it any investment advice, opinion or other
information on whether the sale of the Company Shares is prudent. Blue Harbour
understands and acknowledges that the Company is not making, and has not made,
any statement, representation or warranty to it concerning: (i) the fairness or
adequacy of the Purchase Price, (ii) the current or likely future value of the
Company Shares, (iii) the markets, business, products, management, technical or
marketing capabilities, financial affairs or prospects of the Company or (iv)
any other matter that has been relied upon by it or its legal counsel or
advisors in assessing the value of the Company Shares or determining whether to
enter into this Agreement upon the terms and conditions set forth herein.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYERS AND THE COMPANY
The Company hereby makes the following representations and warranties to Blue
Harbour:
Section 4.1    Existence; Authority. The Company is a corporation, duly
organized, validly existing and in good standing under the laws of the State of
Delaware. The Company, has all requisite organizational power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby and has taken all necessary
organizational action to authorize the execution, delivery and performance of
this Agreement.
Section 4.2    Enforceability. This Agreement has been duly and validly executed
and delivered by the Company and, assuming due and valid authorization,
execution and delivery by Blue Harbour, this Agreement constitutes a legal,
valid and binding agreement of the Company, enforceable in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally (including, without limitation, fraudulent conveyance laws) and by
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
Section 4.3    Absence of Litigation. As of the date hereof, other than as
described in the Company’s public filings with the SEC, there is no suit,
action, investigation or proceeding pending or, to the knowledge of the Company,
threatened against the Company that could impair the ability of the Company to
perform its obligations hereunder or to consummate the transactions contemplated
hereby, except with respect to such suits, actions, investigations or
proceedings as would not reasonably be expected to materially and adversely
affect the ability of the Company to perform its obligations under this
Agreement.
Section 4.4 No Conflict. The execution and delivery by the Company and the
performance by the Company of its obligations hereunder and compliance by the
Company with all of the provisions hereof and the consummation by the Company of
the transactions described herein (a) shall not conflict with, or result in a
breach or violation of, or default under, any contract to which the Company is a
party,
(b) shall not result in any violation or breach of any provision of the
organizational documents of the Company and (c) shall not conflict with or
result in any violation of any law applicable to the Company or





--------------------------------------------------------------------------------

Exhibit 10.1


any of its properties or assets, except with respect to each of (a) and (c),
such conflicts, breaches, violations or defaults as would not reasonably be
expected to materially and adversely affect the ability of the Company to
perform its obligations under this Agreement.
Section 4.5    Consents and Approvals. No consent, approval, order,
authorization, registration or qualification of or with any governmental or
regulatory authority or organization having jurisdiction over the Company is
required in connection with the execution, delivery and performance by the
Company of this Agreement or the consummation by the Company of any transactions
contemplated hereby to which it is a party.
ARTICLE V
MISCELLANEOUS
Section 5.1    Survival. Each of the representations, warranties, covenants and
agreements contained in this Agreement shall survive the Closing.
Notwithstanding any knowledge of facts determined or determinable by any party
by investigation, each party shall have the right to fully rely on the
representations, warranties, covenants and agreements of the other parties
contained in this Agreement. Each representation, warranty, covenant and
agreement contained in this Agreement is independent of each other
representation, warranty, covenant and agreement contained in this Agreement.
Except as expressly set forth in this Agreement, no party has made any
representation, warranty, covenant or agreement and the parties expressly
disclaim reliance on any extra contractual statement or omissions.
Section 5.2    Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given if so given) by hand delivery, email, facsimile,
cable, telecopy or mail (registered or certified, postage prepaid, return
receipt requested) to the respective parties hereto addressed as follows:
If to the Company:
Investors Bancorp, Inc.
101 JFK Parkway
Short Hills, NJ 07078
Attention: Brian F. Doran, Esq., Executive Vice President and General Counsel
Email: bdoran@myinvestorsbank.com


With copies to:


Luse Gorman, PC
5335 Wisconsin Ave, NW
Washington, DC 20015
Attention: John J. Gorman, Esq. Email: jgorman@luselaw.com
If to Blue Harbour:
Blue Harbour Group, L.P.
646 Steamboat Road
Greenwich, CT 06830
Attention: General Counsel
Email: rrasamny@bhgrp.com


With copies to:


Schulte Roth & Zabel LLP
919 Third Avenue
New York, NY 10022





--------------------------------------------------------------------------------

Exhibit 10.1


Attention: Eleazer N. Klein & Aneliya S. Crawford
Email: eleazer.klein@srz.com


Section 5.3    Certain Definitions. As used in this Agreement: (a) the terms
“Affiliate” and “Associate” (and any plurals thereof) have the meanings ascribed
to such terms under Rule 12b-2 promulgated by the SEC under the Exchange Act and
shall include all persons or entities that at any
during the Restrictive Period become Affiliates or Associates of any applicable
person or entity referred to in this Agreement,;
(b)    the terms “beneficial ownership” or “beneficially owned” shall have the
meanings set forth in Rule 13d-3 under the Exchange Act; (c) the term “Business
Day” shall mean any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or obligated to be
closed by applicable law; (d) the term “Extraordinary Transaction” means any
tender offer, exchange offer, merger, consolidation, acquisition, business
combination, sale, recapitalization, restructuring, or other transaction with a
third party that, in each case, that results in a change in control of the
Company or the sale of substantially all of its assets; (e) the term
“Representatives” means: (i) a person’s Affiliates and Associates and (ii) its
and their respective directors, officers, employees, partners, members,
managers, consultants, financial, legal or other advisors, insurance carriers,
agents and other representatives acting in a capacity on behalf of, in concert
with or at the direction of such person or its Affiliates or Associates; (f) the
term “Third Party” refers to any person that is not a party, a member of the
Board, a director or officer of the Company, or legal counsel to either party;
and (g) the Company and Blue Harbour will be referred to herein individually as
a “party” and collectively as “parties.”
Section 5.4    Specific Performance. The Company and Blue Harbour acknowledge
and agree that the other would be irreparably injured by a breach of this
Agreement and that money damages are an inadequate remedy for an actual or
threatened breach of this Agreement. Accordingly, the parties agree to the
granting of specific performance of this Agreement and injunctive or other
equitable relief as a remedy for any such breach or threatened breach, without
proof of actual damages, and further agree to waive any requirement for the
securing or posting of any bond in connection with any such remedy. Such remedy
shall not be deemed to be the exclusive remedy for a breach of this Agreement,
but shall be in addition to all other remedies available at law or equity.
Section 5.5    Expenses. All fees and expenses incurred by a party hereto in
connection with the matters contemplated by this Agreement shall be borne by the
party incurring such fee or expense, including without limitation the fees and
expenses of any investment banks, attorneys, accountants or other experts or
advisors retained by such party.
Section 5.6    Attorneys’ Fees. If any legal action or other legal proceeding
relating to this Agreement or the enforcement of any provision of this Agreement
is brought against any party to this Agreement, the prevailing party shall be
entitled to recover its reasonable attorneys’ fees, costs and disbursements (in
addition to any other relief to which the prevailing party may be entitled).
Section 5.7    Waiver. Any waiver of any term or condition of this Agreement
must be in writing and signed by the party to be charged. Any waiver by any
party hereto of a breach of any provision of this Agreement shall not operate as
or be construed to be a waiver of any other breach of such provision or of any
breach of any other provision of this Agreement. The failure of a party hereto
to insist upon strict adherence to any term of this Agreement on one or more
occasions shall not be considered a waiver or deprive that party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Agreement.
Section 5.8    Severability. If any term, provision, covenant or restriction of
this Agreement is held by a Delaware Court to be invalid or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated by such holding.





--------------------------------------------------------------------------------

Exhibit 10.1


Section 5.9    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns; provided, that, this Agreement (and any of the rights, interests or
obligations of any party hereunder) may not be assigned by any party without the
prior written consent of the other parties hereto, such consent not to be
unreasonably withheld. Any purported assignment of a party’s rights under this
Agreement in violation of the preceding sentence shall be null and void.
Section 5.10    Entire Agreement: Amendments: Third Party Beneficiaries. This
Agreement (including any Exhibits hereto) constitutes the entire agreement among
the parties with respect to the subject matter hereof and supersedes all other
prior agreements (including that agreement made and entered into as of March 27,
2017, by and among the Company and Blue Harbour) and understandings, both
written and oral, among the parties with respect to the subject matter hereof
and, except as expressly set forth in the following sentence, is not intended to
confer upon any person other than the parties hereto any rights or remedies
hereunder. This Agreement may be amended only by a written instrument duly
executed by the parties hereto or their respective permitted successors or
assigns.
Section 5.11    Headings. The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
Section 5.12    Governing Law. This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware
without regard to its choice of law principles to the extent that the
application of the laws of another jurisdiction would be required thereby.
Section 5.13    Submission to Jurisdiction; Waiver of Jury Trial. Each party
hereby irrevocably and unconditionally (a) submits, for itself and its property,
to the exclusive jurisdiction and venue of the courts of the State of Delaware
(the “Delaware Courts”), and any appellate court from any decision thereof, in
any Legal Proceeding with respect to the subject matter of this Agreement,
including the negotiation, execution or performance of this Agreement and agrees
that all claims in respect of any such Legal Proceeding shall be heard and
determined in the Delaware Courts, (b) waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any Legal Proceeding with respect to the subject
matter of this Agreement or the negotiation, execution or performance of this
Agreement in the Delaware Courts, including any objection based on its place of
incorporation or domicile, (c) waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
Legal Proceeding in any such court and
(d) agrees that a final non-appealable judgment in any such Legal Proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by applicable law. The parties waive
any right to a trial by jury with respect to any Legal Proceeding.
Section 5.14    Counterparts: Facsimile. This Agreement may be executed in
counterparts, including by facsimile or PDF electronic transmission, each of
which shall be deemed an original, but all of which together shall constitute
one and the same Agreement.
Section 5.15    Further Assurances. Upon the terms and subject to the conditions
of this Agreement, each of the parties hereto agrees to execute such additional
documents, to use commercially reasonable efforts to take, or cause to be taken,
all actions, and to do, or cause to be done, and to assist and cooperate with
the other parties in doing, all things necessary, proper or advisable to
consummate or make effective, in the most expeditious manner practicable, the
transactions contemplated by this Agreement.
Section 5.16    Interpretation. The parties acknowledge and agree that this
Agreement has been negotiated at arm’s length and among parties equally
sophisticated and knowledgeable in the matters covered hereby. Accordingly, any
rule of law or legal decision that would require interpretation of any
ambiguities in this Agreement against the party that has drafted it is not
applicable and is hereby waived.




[Signature Pages Follow]





--------------------------------------------------------------------------------

Exhibit 10.1




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as
of the day and year first written above.


INVESTORS BANCORP, INC.
                                    
By: /s/ Kevin Cummings
Name: Kevin Cummings
Title: Chairman and CEO


BLUE HARBOUR GROUP, L.P.
                                    
By: /s/ Robert Rasamny
Name: Robert Rasamny
Title: General Counsel




[Signature Page to Stock Repurchase Agreement]













